PER CURIAM.
Petitioner has failed to comply with Rule 39(c)(4), A.R.App.P., which requires that *483when the basis for review is an alleged conflict with a prior decision, the petition “must quote that part of the opinion of the [Court of Criminal Appeals], and that part of the prior decision of the Supreme Court with which the conflict is alleged.” In this case, the petition fails to quote that part of the February 24,1989, opinion of the Court of Criminal Appeals that is alleged to be in conflict with Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).1 Therefore, the petition sets forth no grounds for which a writ of certiorari may be considered.
WRIT DENIED.
HORNSBY, C.J., and JONES, SHORES, HOUSTON and KENNEDY, JJ., concur.

. It appears that in Rule 39(c)(4), A.R.App.P., the term "Supreme Court” is a literal reference to the Alabama Supreme Court. However, we construe that term in (c)(4) to include the Supreme Court of the United States. It is obvious that such a construction may not be appropriate in other contexts; see, e.g., Rule 39(c)(5).